DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/945525, filed on April 7, 2017.
Claim Objections
Claims 16 and 19 are objected to because of the following informalities:  
	The format of claim 16 is inconsistent with standard format, that is, the claim does not separate the preamble from the body with a colon and the steps elements of the body are not separated by semicolons.
	The comparing step of claim 19 recites “if the supplied date”, for clarity, the Examiner recommends the amendment of --if the supplied data--.
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 21 recite(s) estimating states of a mirror process of a model that is simplified and/or approximated relative to the model of the static alignment process of the inertial unit, the states of the mirror process being estimated from observations constituted by the movement measurements; and comparing data supplied by the inertial unit to detect if interfering movements are present to cause the supplied data to be erroneous to determine if the stage of statically aligning the inertial unit with the data supplied by the inertial unit should continue. 
	The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations via mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed using mathematical relationships, equations, formulas or calculations. For example, “estimating” and “comparing” in the context of this claim encompasses the user manually calculating the states and comparing the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using mathematical relationships, equations, formulas or calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – acquiring measurements of the movement of the aircraft relative to the ground by a movement sensor. The movement sensor is recited at a high-level of generality (i.e., as a generic sensor performing a generic measurement of movement) such that it amounts no more than mere instructions to acquiring measurements using a generic component. That is, it is merely a data gathering step that collect a necessary input for the equation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of acquiring measurements of the movement of the aircraft relative to the ground by a movement sensor amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component for data gathering cannot provide an inventive concept. The claim is not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,022,462. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 18 (which depends from claim 16), claim 13 of U.S. Patent No. 11,022,462 recites a system for analyzing and monitoring interfering movements of an inertial unit of an aircraft. Claim 13 of U.S. Patent No. 11,022,462 lacks the recitation of “wherein data supplied by the inertial unit is either i) used to generate an alignment invalid signal when an estimated state combination is greater than or equal to a global threshold and causing restarting 25EURO937PUSAl 03B2655/US/2 statically aligning the inertial unit or” (emphasis added). It is noted that this limitation is claimed in the alternative only that therefore is not required for it to be read upon the scope of claim 13.
	However, when the alternative limitation is selected for the claim bounds, at the time of filing the application, a person of ordinary skill in the art would have recognized a need to generate an alignment invalid signal. There are only two predictable indicators for alignment states for the aircraft: alignment valid or alignment invalid. Either signal would provide a form of feedback that would allow a determination to be made as to whether the static alignment is occurring as expected during the analysis and monitoring. Both the alignment valid or alignment invalid would have a reasonable expectation of success for providing a notification of interfering movements of the inertial unit of the aircraft. The choice of one signal type o over the other would have been considered obvious and depended on the design parameters of the device as a whole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 13 by generate an alignment invalid signal to provide a notification of interfering movements of the inertial unit of the aircraft with a reasonable expectation of success given a finite number (2) known ways to provide an indicator for alignment states for the aircraft.  See MPEP 2143 I.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends from claim 16 and recites the same limitations found in claim 16 verbatus. Consequently, the elements of claim 17 do not further limit the scope of claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-15 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 1, the prior art fails to anticipate or render obvious an additional comparison step comprising comparing data supplied by the inertial unit to detect if interfering movements are present to cause the supplied data to be erroneous; if the supplied data is determined to be erroneous, either generate an alignment invalid signal or correct the supplied data in order to make the supplied data supplied usable, in combination with all other limitations as presented by Applicant.
	Regarding claim 19, the prior art fails to anticipate or render obvious comparing data supplied by the inertial unit to a threshold to determine if the supplied date is useable; if the supplied data is useable, using the supplied data to statically align the inertial unit, if the supplied data is not useable, correcting the data or restarting statically aligning the inertial unit in order to make the data supplied by the inertial unit usable, in combination with all other limitations as presented by Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hinnant et al. in U.S. Patent Publication 2011/0313614 teaches “Kalman filtering is merely one practical way of implementing a stochastic alignment and flexure estimation algorithm, and that any suitable technique can be utilized in lieu of Kalman filtering to measure the static and dynamic alignment of the measurement IMUs relative to the reference IMU” ([0066]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MISCHITA L HENSON/Primary Examiner, Art Unit 2865